UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JEFFREY JORDAN, individually and on
behalf of others similarly situated,

Plaintiff,
— against — OPINION AND ORDER
KRASDALE FOODS, INC., 18 Civ. 11477 (ER)

Defendant.

 

 

Ramos, D.J.:

 

Jeffrey Jordan, on behalf of himself and others similarly situated,! brings the above-
captioned action against Krasdale Foods, Inc., alleging failure to pay overtime wages in violation
of the Fair Labor Standards Act (“FLSA”), as well as several violations of New York Labor
Law. Doc. 4. Currently before the Court is the parties’ joint application for settlement approval,
filed November 15, 2019. Doc. 21. For the reasons set forth below, the application is denied.

In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the
approval of the district court or the Department of Labor. See Cheeks v. Freeport Pancake
House, Inc.,796 F.3d 199, 200 (2d Cir. 2015). The parties therefore must “satisfy the Court that
their agreement is ‘fair and reasonable.’” Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015
WL 8773460, at *1 (S.D.N.Y. Dec. 14, 2015).

In determining whether the proposed settlement is fair and reasonable, a court

should consider the totality of circumstances, including but not limited to the

following factors: (1) the plaintiff's range of possible recovery; (2) the extent to
which the settlement will enable the parties to avoid anticipated burdens and

 

! Although the action was filed as a putative collective action, the Court notes that certification was never granted,
and the settlement agreement expressly resolves only those claims of the named plaintiff! Jeffrey Jordan. The
agreement thus has no binding effect on any other potential member of the putative class.

 

 
expenses in establishing their respective claims and defenses; (3) the seriousness of

the litigation risks faced by the parties; (4) whether the settlement agreement is the

product of arm’s-length bargaining between experienced counsel; and (5) the

possibility of fraud or collusion.
Felix vy. Breakroom Burgers & Tacos, No. 15 Civ. 3531 (PAE), 2016 WL 3791149, at *2
(S.D.N.Y. Mar. 8, 2016) (internal quotation marks omitted) (quoting Wolinsky v. Scholastic Inc.,
900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)).

The Settlement Agreement provides for a total settlement of $95,000, of which
$63,002.77 will be apportioned to Jordan. Doc. 21, Ex. A (“Settlement Agreement”) 7 3. The
Court is satisfied that the parties have adequately justified the dollar amounts constituting the
settlement. Jordan estimates that his maximum recovery is $298,757.06. Doc. 21 at 4.
However, Jordan faced great risk at trial given that Defendants vociferously contest his
allegations. Jd. at 3-4. The Court finds that the explanation of how the payments have been
reduced to account for litigation risks and potential defenses is reasonable. Additionally, the
arms-length settlement was reached with the assistance of an experienced mediator. Jd. at 5.

Regarding the reasonableness of attorneys’ fees requested, the Court looks to “the
lodestar—the product of a reasonable hourly rate and the reasonable number of hours required by
the case—which creates a presumptively reasonable fee.” Zhang v. Lin Kumo Japanese Rest.,
Inc., No. 13 Civ. 6667 (PAE), 2015 WL 5122530, at *2 (S.D.N.Y. Aug. 31, 2015) (quoting
Stanczyk v,. City of New York, 752 F.3d 273, 284 (2d Cir. 2014)). However, the parties have not
provided any documentation to support the reasonableness of the proposed attorneys’ fees. “In
this circuit, a proper fee request ‘entails submitting contemporaneous billing records
documenting, for each attorney, the date, the hours expended, and the nature of the work done.’”

Nights of Cabiria, 96 F, Supp. 3d at 181 (quoting Wolinsky, 900 F. Supp. 2d at 336). “While

there is a strong presumption that the ‘lodestar’ amount—that is, the number of attorney hours

 
reasonably expended times a reasonable hourly rate—represents a reasonable fee, the court may
adjust the fee award upward or downward based on other considerations.” Wolinsky, 900 F.
Supp. 2d at 336. The present submission does not include any billing records documenting the
fees. The Court is thus in no position to assess their reasonableness. See Nights of Cabiria, 96
F, Supp. 3d at 181-82.

Moreover, the Settlement Agreement provides that part of Jordan’s settlement amount is
to be reported on an IRS Form 1099, as opposed to on an IRS Form W-2. Settlement Agreement
{| 3(a)-(b). However, “FLSA settlement represents an award of back pay and not also
liquidated damages until the plaintiff is compensated for the wages allegedly owed.” Guzman y,
Prodelca Corp., No. 16 Civ. 2637 (AJP), 2016 WL 4371631, at *1 (S.D.N.Y. Aug. 16, 2016).
Therefore, to the extent the settlement amount for each claimant is “less than the full amount of
alleged unpaid wages, all of the settlement payments to the plaintiff (after deduction of
attorneys’ fees and costs) must be on a taxable W-2 basis.” Jd. at *2. This allocation must be
updated accordingly.

Finally, the parties reference a separate settlement agreement that they allege “does not
affect any of the claims asserted by Plaintiff in this matter.” Doc. 21 at 2.n.1. Courts have
expressed concern that “absent an opportunity to review a separate settlement agreement . . . , the
court has no way to determine whether the agreement contains other conditions relating to or
otherwise affecting the FLSA claims that would be impermissible if executed in an FLSA
settlement agreement.” Hotaranu v. Star Nissan Inc., No. 16 Civ. 5320 (KAM) (RML), 2018
WL 1136528, at *1 (E.D.N.Y. Feb. 27, 2018). This could conceivably “effect an end-run around
Cheeks review,” and, if such circumvention became standard practice, it could “effectively

undermin[e] the courts’ statutory obligation to oversee the settlement of FLSA claims.” Jd. at

 
*2. The parties are therefore directed to submit this second agreement to the Court for review.”

“So long as the non-FLSA agreement’s terms do not affect the FLSA claim, it will not be subject
to a full Cheeks review. Absent its submission to the court, however, there would be no way for
the court to verify the true scope of the second agreement.” Jd.

For the foregoing reasons, the Court will not approve the Agreement as currently written.
The parties may proceed in one of the following ways:

1. On or before February 5, 2020, file a revised settlement agreement that amends the
consideration clause; provide documentation to support the reasonableness of the
attorneys’ fees; and submit the second agreement for the Court’s review; or

2. On or before February 5, 2020, file a joint letter that indicates the parties’ intention to
abandon settlement and continue to trial, at which point the Court will reopen the case

and set down a date for a pre-trial conference.

3. Stipulate to dismissal of the case without prejudice, which the Court need not approve
under current Second Circuit case law. See Cheeks, 796 F.3d at 201 n.2.

SO ORDERED.

Dated: January 13, 2020

New York, New York ae Pa
7
. \

Edgardo Ramos, U.S.D.J.

 

? At the parties’ request, the Court may review such document in camera, or, alternatively, the parties may choose to
file it under seal.

 
